DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed August 31, 2021.
	Claims 1-5 are pending.  Claim 1 is amended.  Claims 6-10 were canceled.  Claim 1 is independent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 6,046,927; hereinafter “Lee”) in view of Greco et al. (U.S. 2012/0195094; hereinafter “Greco”).

    PNG
    media_image1.png
    856
    1054
    media_image1.png
    Greyscale

	Regarding independent claim 1, Lee teaches a method of writing to memory cells of a memory array (see col. 1, ll. 15-16), comprising:
	providing the memory array (Fig. 4) to have metal-ferroelectric-metal-insulator-semiconductor (MFMIS) transistors as the memory cells (see col. 5, ll. 39-42), with a first data state of the memory cells corresponding to a first polarization mode of ferroelectric material within the MFMIS transistors and a second data state of the memory cells corresponding to a second polarization mode of the ferroelectric material within the MFMIS transistors (see col. 4, ll. 1-42);
(Fig. 4: gate of transistors MCs couple to word lines WLs) and a pair of source/drain regions (Fig. 4: transistors MCs comprises source/drain regions couple to DLs and BLs);
	the memory array comprising rows and columns of the MFMIS transistors (Fig. 4: rows of MCs couple to WLs and column of MCs couple to DLs), each of the rows comprising a first transistor and a second transistor that share a common source/drain region and common contact (see Examiner’s Markup Lee Figure 4), a line of symmetry passing through the common source/drain region and common contact with the first transistor being a mirror image of the second transistor across the line of symmetry (Fig. 4: MC11 and MC12 are mirror images);
	MFMIS transistors in a common row as one another having their gates electrically coupled to one another through a wordline (Fig. 4: MC11-MC16 are couple in common to WL1);
	MFMIS transistors in a common column as one another sharing a pair of digit lines (Fig. 4: DL11/DL12 and DL21/DL22 are shared by MC11/MC12, MC21/MC22 and MCm1/MCm2); a first of the digit lines being connected to one source/drain region of each of the MFMIS transistors in said common column (Fig. 4: DL11 is connected to one source/drain region of MC11, MC21 and MCm1), and a second of the digit lines being connected to the other source/drain region of each of the MFMIS transistors in said common column (Fig. 4: DL12 is connected to one source/drain region of MC12, MC22 and MCm2).
	However, Lee is silent with respect to identifying an active row comprising one or more memory cells for which a data state is to be changed; holding the first and second 
	Similar to Lee, Greco teaches a method of writing (see page 1, par. 0001) to memory cells (Fig. 8a: 12s) of a memory array (Fig. 8a: 10), comprising ferroelectric transistors as the memory cells (Fig. 8a: 12s, see also page 2, par. 0026), the memory array comprising rows and columns (Fig. 8a: 13a-13n and 15a-15m), the ferroelectric transistors in a common row having their gates electrically coupled to one another through a wordline (Fig. 8a: transistors 12 in row 13a having gates couple in common to 18a), the ferroelectric transistors in a common column as one another sharing a pair of digit lines (Fig. 8a: transistors 12 in column 15a sharing 16a and 17a).
Furthermore, Greco teaches identifying an active row comprising one or more memory cells for which a data state is to be changed (Fig. 8a: any of the row from 13a-13n), holding the first and second digit lines to a substantially same voltage for all memory cell within the active row (Fig. 8a: Vref applied to all 16a-16m and 17a-17m) (Fig. 8a: Vprog); and
	after all of the memory cell in the active row are set to the first data state, simultaneously:
	providing a first voltage to the first and second digit lines for one or more of the memory cells within the active row which are to remain in the first data state (Fig. 8c: Vprog applied to 16b, 17b, 16m and 17m);
	providing a second voltage to the first and second digit lines for one or more of the memory cells within the active row that are to be set to the second data state (Fig. 8c: Vref applied to 16a and 17a); and
	providing a second bias voltage along the wordline of the active row (Fig. 8c: Vprog applied to 18a); the second bias voltage being about the same as the first voltage (Vprog is the same for 18a and 16b, 17b, 16m and 17m, see page 4, par. 0056) and being higher than the second voltage (Vref is equal to ground and Vprog is equal –Vcc (see page 4, par. 0056) in Figure 8c, however, Greco’s page 6, par. 0075 teaches that Vref may be other than 0V provided that |Vprog|-|Vref| > Vcoe, i.e. Vprog can be higher than Vref).
Since Greco and Lee are from the same field of endeavor, the teachings described by Greco would have been recognized in the pertinent art of Lee.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Greco with the teachings of Lee for the 
Regarding claim 2, Lee in combination with Greco teaches the limitations with respect to claim 1.
Furthermore, Lee teaches wherein the all of the source/drain regions of MFMIS transistors within a common column are shared between two adjacent MFMIS transistors (Fig. 4: all of the source/drain regions of MC11-MCm6 within a common column are shared between two adjacent MC, for example: MC11 has a source/drain region shared with adjacent M12 and the other source/drain region shared with adjacent M21 within the same column).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Greco as applied to claim 1 above, and further in view of Kanaya (U.S. 2002/0038402).
Regarding claim 3, Lee in combination with Greco teaches the limitations with respect to claim 1.
However, the combination is silent with respect to the MFMIS transistors comprises: ferroelectric material wrapping partially around the gate; metal-containing material outward of the ferroelectric material and extending along the ferroelectric material to wrap partially around the gate, and gate dielectric outward of the metal-containing material and extending along the metal-containing material to wrap partially around the gate.
Kanaya teaches MFMIS transistors (Fig. 1) comprising:
ferroelectric material (Fig. 1: 6) wrapping partially around the gate (Fig. 1: 7); 
(Fig. 1: 5) outward of the ferroelectric material (Fig. 1: 6) and extending along the ferroelectric material (Fig. 1: 6) to wrap partially around the gate (Fig. 1: 7); and 
gate dielectric (Fig. 1: 4) outward of the metal-containing material (Fig. 1: 5) and extending along the metal-containing material (Fig. 1: 5) to wrap partially around the gate (Fig. 1: 7).
Since Kanaya, Greco and Lee are from the same field of endeavor, the teachings described by Kanaya would have been recognized in the pertinent art of Lee in combination with Greco.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Kanaya with the teachings of Lee in combination with Greco for the purpose of better holding characteristics, see Kanaya’s page 5, par. 0096.
Regarding claim 4, Lee in combination with Greco and Kanaya teaches the limitations with respect to claim 3.
Furthermore, Kanaya teaches wherein the ferroelectric material, metal-containing material and gate dielectric are each configured as a separate elbow-shaped container, with said elbow-shaped containers nesting within one another (Fig. 1: elements 6, 5 and 4 are configured as elbow-shaped container nested within one another).
Regarding claim 5, Lee in combination with Greco and Kanaya teaches the limitations with respect to claim 4.
o (Fig. 1: elements 6, 5 and 4 are configured as elbow-shaped container having corners with right angles).
Response to Arguments
Applicant’s arguments with respect to claims 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825